Citation Nr: 1113002	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for benign positional vertigo prior to September 25, 2006, and in excess or 30 percent after September 25, 2006.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an effective date earlier than October 3, 2006, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2003, January 2005, April 2006, and August 2007 by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript of that hearing is of record.  The issues remaining on appeal were remanded for additional development in December 2008.

The Board notes that the issue of entitlement to an initial rating in excess of 10 percent for benign positional vertigo was developed for appellate review from the award of service connection in April 2006.  An effective date was assigned from October 17, 2002.  The Veteran subsequently expressed disagreement with that determination and perfected an appeal with the assigned rating.  In a March 2010 rating decision the RO granted an increased 30 percent rating for benign positional vertigo from September 25, 2006.  Although the RO notified the Veteran that the decision was a total grant of the benefits sought on appeal, the Veteran has continued to assert that he was unemployable as a result of dizziness earlier than the date of his award of TDIU.  As the Veteran's statements indicate continued disagreement with the assigned 10 percent rating for benign positional vertigo prior to September 25, 2006, the Board finds this issue, including schedular and extraschedular consideration, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009)  The Veteran, by correspondence from his accredited service representative in January 2011, waived agency of original jurisdiction consideration of additional evidence added to the record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence demonstrates that the Veteran's service-connected benign positional vertigo prior to April 26, 2006, was manifest by no more than occasional dizziness, but that effective April 26, 2006, the disability was manifested by dizziness and occasional staggering.

3.  Bilateral hearing loss is manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.

4.  The evidence demonstrates that prior to October 3, 2006, the schedular rating criteria for TDIU were not met and that the evidence does not show that prior to that date the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities warranting a referral for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for benign positional vertigo effective from April 26, 2006, but no earlier, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6204 (2010).

2.  The criteria for a rating in excess of 30 percent for benign positional vertigo have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6204 (2010).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

4.  The criteria for an effective date earlier than October 3, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2002, November 2004, November 2006, October 2007, and May 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in correspondence dated in April 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although the Veteran's service representative asserted, in essence, that a retrospective medical opinion was required to address how his service-connected disabilities affected his daily activities and occupational functioning prior to October 2006, the Board finds the available evidence adequately addresses these matters.  There is no evidence indicating a failure VA procedures for audiology examinations and no reasonable probability that a retrospective medical opinion would substantiate the Veteran's claim as to an earlier effective date for a TDIU.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran sustained injuries, including a basilar skull fracture, in an April 1971 automobile accident while serving in the Republic of Vietnam.  An August 1971 otolaryngology clinic report noted a history of persistent left ear tinnitus and positional vertigo since the accident.  The diagnoses included mild left ear hearing loss and traumatic labyrinthitis.  In an October 1971 report of medical history the Veteran noted his health was fine except for slight dizziness.  

On VA neurology examination in December 1971 the Veteran complained of some difficulty with dizziness when he placed his head in certain positions, which was particularly severe when he lowered his head below his waist.  The examiner found no neurological disease and stated there was probable inner ear or middle ear disease.  A December 1971 special examination revealed normal ears and noted a history of mild occasional dizziness in extreme head positions.  It was the examiner's opinion that the Veteran's slight occasional dizziness would gradually subside within the next year or so.  

A September 1974 private medical report noted the Veteran had been found to have a pitched loss on the left, as seen in acoustic trauma, and a spontaneous right beating nystagmus and that it had been concluded that his peripheral vestibular system was intact.  It was noted that the right beating nystagmus was an abnormality and indicated a disturbance of the vestibular system, "probably from centrally i.e. the vestibular nuclei in the brain stem."  On examination his gait and station were normal.  There was no finger to nose ataxia and rapid alternating movement were done well.  There was some accentuated endpoint nystagmus, bilaterally.  The diagnoses included posttraumatic vertigo.

An August 1974 rating decision denied service connection for vertigo.  It was noted that there was no evidence that dizziness had been aggravated by active service.  The Veteran was notified of the decision, but did not appeal.

In correspondence received on October 17, 2002, the Veteran requested, in essence, that his claim for entitlement to service connection for vertigo be reopened.  He claimed that his dizziness had not subsided and that the disorder had hindered his career as a truck driver.  He also raised claims for entitlement to service connection for hearing loss and tinnitus.  

On VA brain and spinal cord examination in December 2002 the Veteran complained of dizziness with loss of balance and falling with certain positions.  He stated he had learned to avoid activities that triggered dizziness.  The examiner noted gait and station was within normal limits except that the Veteran became wobbly on walking tandem gait.  Nylen-Barany testing was negative except he felt lightheaded on turning his head to the left.  It was noted that a computerized tomography (CT) scan of the head in November 2002 revealed an old right frontal infarct.  The diagnoses included status post head injury with skull fracture, residual headache/dizziness, and subjective diplopia.  

A February 2003 rating decision, among other things, denied entitlement to service connection for hearing loss and tinnitus and denied reopening the service connection issue for vertigo.  The Veteran subsequently perfected an appeal from the decision denying reopening of his claim for vertigo.  

On VA authorized audiological evaluation in May 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
40
60
35
LEFT
25
35
40
70
42.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  It was noted that the Veteran reported he experienced the most difficulty with his hearing loss when he was at home, when family members spoke from distance, and when traveling with his employment driving an 18-wheel truck.

A November 2003 rating decision established service connection for bilateral hearing loss (0 percent) and tinnitus (10 percent) effective from March 14, 2002.  The rating decision also denied entitlement to a compensable rating for basal skull fracture with headaches.  

In an October 2004 statement M.H.D., M.D., noted the Veteran's symptoms of dizziness were not related to a frontal infarction.  It was his opinion that they were due to his basilar fracture and ear injury.  

On VA authorized audiological evaluation in November 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
55
32
LEFT
30
35
40
70
44

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In statements in support of his claim for an increased rating for bilateral hearing loss the Veteran asserted, in essence, that the audiology tests VA provided did not adequately assess his hearing difficulty in his normal living and working environment.  In a March 2005 VA Form 9 he claimed he had a 44 percent hearing loss in one ear and a 33 percent in the other ear.  

On VA authorized audiological evaluation in May 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
60
41.25
LEFT
35
45
50
80
52.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

At his VA brain and spinal cord examination in May 2005, the Veteran complained of occasional dizziness while driving with dizziness described as lightheadedness for a few seconds on head movement and when looking up.  He reported a history of transient vertigo without falling or a history of being off balance.  He denied nausea, vomiting, or visual symptoms associated with dizziness or vertigo.  He stated that when he was tired he experienced symptoms more often, approximately two to three times per month.  He reported that he previously left a welding job because of his dizziness, but that even with dizziness he had been able to drive trucks.  The examiner noted that cerebellar examination revealed mild dysmetria on left heel-to-shin testing, but no dysmetria on finger-nose-finger testing.  Gait and station was within normal limits with ataxia on walking tandem gait.  Nylen-Baraney testing revealed symptoms of dizziness were reproducible on turning his head to the left and lightheadedness on turning his head to the right.  There was no nystagmus.  The diagnosis was status post head injury with skull fracture and residual dizziness, vertigo, and headache.  

On VA ear disease examination in May 2005 the Veteran reported episodes of positional dizziness, the last of which occurred in 1982, which consisted of a horrible spinning sensation and loss of body control.  He stated that after receiving a cortisone shot he had been able to function within a few minutes.  He reported that he was presently employed as a truck driver and that he had won state professional driver competitions the previous two years.  The examiner provided diagnoses including a longitudinal temporal bone fracture of the left ear with anatomic deformity of the drumhead.  It was noted that at that time the Veteran functioned very well and that any fistula or cause of labrynthian dysfunction causing vertigo corrected some time after 1982, but that where it was still operative he would be at extreme risk for traffic accidents as a professional driver.  It was the examiner's opinion that the head fracture was a cause of vertigo, but that it had apparently corrected itself without the death of his cochlea.  It was further noted that the Veteran maintained that audiograms did not accurately reflect his hearing impairment, but that the standards for audiometric testing, in essence, did not allow for an adjustment due to his perceived inability to discriminate noise in his workplace.  

An April 2006 rating decision granted entitlement to benign positional vertigo.  A 10 percent rating was assigned effective from October 17, 2002.  The combined service-connected disability rating was 30 percent effective from October 17, 2002.

In correspondence received on April 26, 2006, the Veteran expressed disagreement with the award of a 10 percent rating for dizziness.  He stated he was unable to walk "quite right" and that he continued to experience episodes of dizziness two to three times per day.  He asserted that a 30 percent rating was warranted at least since 1971.  

A June 2006 private medical statement noted the Veteran complained of having lightheadedness rather than actual vertigo or dizziness.  The physician noted that he had difficulty on coordination and proprioception testing, that he had trouble with finger to nose and heel to knee testing, and that he had difficulty with heel and toe walking.  He staggered and drifted from side to side.  He also drifted from side to side on Rhomberg testing.  It was the physician's opinion that the Veteran should not continue as a commercial driver or drive a personal vehicle.  An extensive neurological workup was suggested.  

On June 15, 2006, the RO received the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  He reported he had last worked on June 8, 2006, and that he was unable to secure or follow any substantially gainful occupation due to labyrinthitis.  

VA treatment records dated September 25, 2006, show that upon neurology consultation the Veteran reported, in essence, that his dizziness had been better until approximately two years earlier and that within the past two months his dizziness had worsened to the point that he was not able to continue his employment as a truck driver.  He described dizziness as trouble with balance and reported spinning in the head with lightheadedness sometimes.  He complained of present dizziness in any position.  The examiner noted mild dysmetria on left heel to shin testing, but no dysmetria on finger-nose-finger testing.  Gait and station were normal except for ataxia on tandem gait.  Nylen-Baraney testing was negative, bilaterally, with feelings of lightheadedness without nystagmus.  The diagnoses included post-concussion syndrome with dizziness and recurrence of severe dizziness and early diabetic peripheral neuropathy.  It was noted the Veteran was advised not to drive.  An October 2006 report noted magnetic resonance imaging (MRI) revealed bilateral frontal and left temporal gliosis, consistent with old trauma.  

In correspondence received on October 3, 2006, the Veteran, among other things, requested entitlement to service connection for diabetic peripheral neuropathy.  He provided a copy of the September 25, 2006, VA neurology consult report in support of his claim.

A December 2006 VA general medical examination included a diagnosis of type II diabetes mellitus.  The examiner noted that a diabetes mellitus diagnosis disqualified long distance truckers from driving.  It was also noted that the Veteran had chronic dizziness and that he was confined to a wheelchair.  A brain and spinal cord examination in December 2006 revealed normal muscle mass, strength, and tone to the upper and lower extremities.  Deep tendon reflexes were 1+ in the upper and lower extremities.  Plantar response was flexor, bilaterally.  Sensory examination revealed intact sensation to all primary sensory modalities in the upper extremities.  There was intact sensation in the lower extremities to light touch, pinprick, and position, with a mild impairment of vibratory sensation in the feet.  Cerebellar examination revealed no dysmetria on finger-nose-finger or heel-to-shin testing.  The examiner stated that he walked with a cane, that he reported difficulty walking on heels and toes, and that he became off balanced on walking tandem gait.  It was noted that the Veteran reported he had been unable to continue working as a truck driver because of dizziness, balance problems, and tinnitus.  The diagnoses included status post head injury, with skull fracture, residual headache and dizziness, and subjective diplopia, and likely postconcussional syndrome, with chronic headache, dizziness, and off balance.  

A December 2006 VA ear disease examination report noted the Veteran had recently experienced dizziness, not vertigo, and was not continually off balance (spatially disoriented without symptoms of rotary (vertiginous) motion).  An examination of the left ear revealed a fracture through the posterosuperior anulus with an incudomyringoplexy described as the drumhead attached to the incudostapedial complex.  The examiner noted the Veteran had an ataxic gait and his general coordination was bad, but he did not present evidence of any pathologic nystagmus and pathologic nystagmus on head position changes could not be elicited.  There was decreased vibratory sensation on the left malleolus of possible diabetic etiology in a developing neuropathy or a peripheral neuropathy due to Agent Orange exposure of spinal cord disease.  The diagnosis was dizziness.  The examiner noted that the effects on usual daily activities were severe in ability to do chores, shopping, exercise, and traveling and that the disorder prevented sports and recreation activities.  It was further noted that the Veteran had a definite balance problem, but that it was not entirely the result of his temporal bone fracture in service.  The examiner stated he was not having vertigo at that time, but that the combination of all of his neurologic impairments made his gait ataxic and his coordination severely diminished.  His work status was not caused by or a result of his benign positional vertigo and basilar skull fracture as he was previously able to work well with no vertigo since about 1982 and he had no new vertigo.  It was the examiner's opinion that the Veteran was not employable as a result of his discoordination, but that his discoordination was most likely the result of a peripheral neuropathy and less likely related to benign positional vertigo.  It was additionally noted that his current balance problems may be the result of diabetes associated peripheral neuropathy.  

On VA authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
60
42.5
LEFT
45
40
45
75
51.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnoses included mild to moderately severe right ear sensorineural hearing loss and mild to severe left ear primary sensorineural hearing loss with an additional bone-gap of 20 decibels at 4,000 Hertz.

An August 2007 rating decision established service connection for type II diabetes mellitus associated with herbicide exposure, assigned a 20 percent rating effective from October 3, 2006, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, assigned a 20 percent rating effective from October 3, 2006, and for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, assigned a 20 percent rating effective from October 3, 2006.  The combined service-connected disability rating was 70 percent effective from October 3, 2006.  The rating decision also established a TDIU effective from October 3, 2006.  

In statements and in personal hearing testimony provided in October 2008 the Veteran asserted that he was unemployable earlier than October 2006 because of vertigo and that VA's audiology examinations did not adequately evaluate his hearing under ordinary situations.  He stated that he had experienced dizziness since his discharge from active service, but that it had gotten worse in the past three and a half years.  He reported that his employment as a long distance truck driver ended because of dizziness and that he had been advised not to drive his own vehicles.  He stated that he had balance difficulty and that he would fall or stagger if he did not use his cane.  

On VA authorized audiological evaluation in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
50
65
48.75
LEFT
45
45
50
75
53.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The diagnoses included mild to moderately severe right ear sensorineural hearing loss and mild to severe left ear sensorineural hearing loss.  

A February 2010 VA ear disease examination report noted the claims file was reviewed and that the Veteran had been followed by the examiner over the years with stable symptoms of unpredictable 10 second episodes of spatial disorientation previously described as dizziness or lightheadedness.  It was noted he now described his episodes as spinning vertigo that usually resulted in falls.  He reported they were no worse and no better than they had been in the past and that they were unpredictable and probably more frequent.  The episodes were not constant, but occurred daily lasting a few minutes or less.  Physical examination revealed signs of a staggering gait or imbalance without evidence of pathologic nystagmus.  The examiner found the Veteran's persistent balance disorder was best quantified as labyrinthitis rather then benign paroxysmal vertigo since he did not consistently relate the episodes to head position changes and since they were short lived and unpredictable.  It was the examiner's opinion that the initial positional vertigo had morphed into more of a labyrinthine apoplexy most consistent with a diagnosis of labyrinthitis.  His loss of ability to compensate for his attacks of dizziness complicated his situation significantly.

A March 2010 rating decision granted entitlement to an increased 30 percent rating for benign positional vertigo effective from September 25, 2006.  It was noted the combined service-connected disability rating was 40 percent effective from September 25, 2006, and 70 percent effective from October 3, 2006.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Benign Positional Vertigo

6204
Peripheral vestibular disorders:
Rating

Dizziness and occasional staggering
30

Occasional dizziness
10
Note: Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code. Hearing impairment or suppuration shall be separately rated and combined.
38 C.F.R. § 4.87, Diagnostic Code 6204 (2010).

6205
Meniere's syndrome (endolymphatic hydrops):
Rating

Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus
100

Hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus
60

Hearing impairment with vertigo less than once a month, with or without tinnitus
30
Note: Evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.  
38 C.F.R. § 4.87, Diagnostic Code 6205 (2010).

Based upon the evidence of record, the Board finds the Veteran's service-connected benign positional vertigo prior to April 26, 2006, was manifest by no more than occasional dizziness, but that effective April 26, 2006, the disability was manifested by dizziness and occasional staggering.  The evidence shows that upon VA brain and spinal cord examination in May 2005 the Veteran complained of occasional dizziness with a history of transient vertigo without falling or a history of being off balance.  The examiner noted that cerebellar examination revealed mild dysmetria on left heel-to-shin testing, but no dysmetria on finger-nose-finger testing.  Gait and station was within normal limits with ataxia on walking tandem gait.  In correspondence received by VA on April 26, 2006, the Veteran expressed disagreement with the award of a 10 percent rating for dizziness and stated that he was unable to walk "quite right."  Subsequent medical examinations revealed continued dizziness and noted difficulty with coordination and walking.  Therefore, the Board finds that an increased 30 percent rating for benign positional vertigo effective from April 26, 2006, but no earlier, is warranted.

The Board notes that a 30 percent rating is the highest schedular rating under diagnostic code 6204.  The overall evidence of record, however, does not indicate that any higher or separate ratings are warranted under any other diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no indication that the Veteran's disability would be more appropriately rated as analogous to Meniere's disease.  In fact, a December 2006 VA ear disease examination report noted the Veteran had recently experienced dizziness, not vertigo, and that he was not continually off balance.  The examiner noted the Veteran had an ataxic gait and that his general coordination was bad, but that a definite balance problem was not entirely the result of his temporal bone fracture in service.  The examiner stated he was not having vertigo at that time, but that the combination of all of his neurologic impairments made his gait ataxic and his coordination severely diminished.  It was the examiner's opinion that the Veteran was not employable as a result of his discoordination, but that his discoordination was most likely the result of a peripheral neuropathy and less likely related to benign positional vertigo.  It was additionally noted that his current balance problems may be the result of diabetes associated peripheral neuropathy.  Therefore, the Board finds that a rating in excess of 30 percent for benign positional vertigo is not warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The presently assigned 30 percent schedular rating benign positional vertigo is adequate.  Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his multiple medical disabilities, the Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of his service-connected benign positional vertigo disability exclusive of the other separately rated service-connected disabilities.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  


Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
 
Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100) 
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2010).

Based upon the evidence of record, the Board finds that the Veteran's service-connected hearing is manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable (0 percent) evaluation.  There is no probative evidence demonstrating a more severe hearing loss disability for VA compensation purposes.  Although the Veteran has asserted that VA's audiometric testing did not adequately evaluate his hearing ability under conditions more typical of his normal environment, he has provided no evidence tending to show that the conditions of his testing were inconsistent with VA regulations.  See Martinak, 21 Vet. App. at 454 ("an appellant challenging the Secretary's policy concerning VA's audiological examination regulations would need to show that the policy is a plainly erroneous interpretation of, or is otherwise inconsistent with, VA's regulations.").  Therefore, the claim for entitlement to an increased rating for bilateral hearing loss must be denied.  The Veteran's service-connected bilateral hearing loss is adequately rated under the available schedular criteria and referral for extraschedular rating consideration is not warranted.  The preponderance of the evidence in this case is against the claim.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The Court has also held that a total rating based upon individual unemployability was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  The Court further held that a claim for a total disability rating based on individual unemployability was reasonably raised when a claimant, whose schedular rating met the minimum criteria under 38 C.F.R. § 4.16(a) requested entitlement to an increased rating and when there was evidence of current service-connected unemployability in the claimant's claims file or in records under VA control.  Norris, 12 Vet. App. At 421.  

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2010).  

In this case, VA records show that prior to October 3, 2006, service connection was established for tinnitus, basal skull fracture with headaches, benign positional vertigo associated with basal skull fracture with headaches, and bilateral hearing loss.  An April 2006 rating decision noted the combined service-connected disability rating was 30 percent effective from October 17, 2002.  (The Board notes that with the earlier increased 30 percent from April 26, 2006, granted by this decision the Veteran's combined service-connected disability still does not met the schedular criteria for TDIU prior to October 3, 2006.)

VA records show the Veteran's claim for diabetes mellitus and diabetic neuropathy was received on October 3, 2006.  Records show an August 2007 rating decision established service connection for type II diabetes mellitus associated with herbicide exposure and for peripheral neuropathy of the left and right lower extremities.  The combined service-connected disability rating was 70 percent effective from October 3, 2006.  The rating decision also established a TDIU effective from October 3, 2006.  

In statements and testimony in support of his claim the Veteran asserted that an effective date was warranted from June 2006.  He noted that he had first submitted a claim for TDIU in June 2006 and that he had been unable to work because of dizziness since then.  

Based upon the evidence of record, the Board finds that prior to October 3, 2006, the schedular rating criteria for TDIU were not met and that the evidence does not show that prior to that date the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities warranting a referral for extraschedular consideration.  The Board finds that the opinion of the December 2006 VA ear disease examiner is persuasive as to the Veteran's ability to work due to his service-connected disabilities prior to October 3, 2006.  It is significant to note that the examiner found the Veteran experienced dizziness, not vertigo, and that he was not continually off balance.  The examiner further found he had a definite balance problem that was not entirely the result of his temporal bone fracture in service and that he was not employable as a result of his discoordination which was most likely the result of a peripheral neuropathy and less likely related to benign positional vertigo.  Therefore, a referral to the Director, Compensation and Pension Service, for extra-schedular consideration prior to October 3, 2006, was not warranted and the claim for an earlier effective date for the award of a TDIU must be denied.  


ORDER

Entitlement to an increased 30 percent rating for benign positional vertigo effective from April 26, 2006, but no earlier is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an effective date earlier than October 3, 2006, for the award of TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


